Citation Nr: 1708244	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  06-19 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES


1.  Entitlement to service connection for impaired vision.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for degenerative joint disease and spinal stenosis of the cervical spine.

4.  Entitlement to service connection for degenerative joint disease and spinal stenosis of the lumbar spine.

5.  Entitlement to service connection for a left wrist disability, to include as secondary to toxic herbicide agents.

6.  Entitlement to service connection for a digestive disorder, to include as secondary to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a testicular disability, to include as secondary to toxic herbicide agents.

8.  Entitlement to service connection for right knee disability.

9.  Entitlement to service connection for left knee disability.

10.  Entitlement to service connection for right ankle disability.

11.  Entitlement to service connection for motor coordination dysfunction.

12.  Entitlement to service connection for an immune system disorder.

13.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with hypertension.

14.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

15.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the left upper extremity.

16.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

17.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

18.  Entitlement to special monthly compensation (SMC) based on loss of use of the upper extremities.

19.  Entitlement to SMC based on loss of use of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. B.


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to October 1968 and November 1968 to December 1970.  He had two intervals of "time lost" during his second period of service, such that he was credited with a total of 1 year, 1 month, and 9 days of active service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from    July 2005 and June 2006 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

In July 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. 

These matters were previously before the Board in May 2012, when they were remanded for additional development.  

The Board notes that the May 2012 remand included the issue of whether new and material evidence had been received to reopen the previously denied claim for a prostate disability.  In a June 2013 statement the Veteran reported that he had been diagnosed with prostate cancer.  Service connection for prostate cancer was granted in a November 2013 rating decision.  While the November 3, 2015 supplemental statement of the case included the issue of whether new and material evidence had been received to reopen the claim, the November 2013 rating decision nevertheless constitutes a full grant of the benefit previously sought on appeal.  Accordingly, that issue is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).  

The Board notes there is an appeal for an earlier effective date for the grant of service connection for prostate cancer presently on appeal at the RO that is waiting for his requested Board hearing to be scheduled.  As such, that issue is not yet ripe for Board review, and will be the subject of a later Board decision if ultimately necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required.

There appear to be outstanding VA treatment records.  An October 27, 2015 VA treatment record indicates that the Veteran should return for a follow up appointment in January 2017.  To date, VA treatment records subsequent to December 10, 2016 have not been associated with the record.  A June 5, 2006 VA treatment record indicates that a fee basis diabetes eye examination had been scanned into Vista Imaging, VA treatment records from May 19, 2010 and May 24, 2010 indicates     that documents from Cibola General Hospital had been scanned into Vista Imaging, VA treatment records from July 27, 2012 and July 31, 2012 indicated that fee basis diabetic eye examination documents had been scanned into VistA Imaging.  A July 25, 2013 VA treatment record indicates that a general administrative note from July 24, 2013 had been scanned into VistA Imaging.  However, the referenced records have not been associated with the claims file. There are also outstanding private treatment records.  In August 2012 the Veteran submitted a VA Form 21-4142 authorizing VA to obtain records from his chiropractor R. Ducasse.  To date, VA   has not requested or otherwise obtained records.  Accordingly, on remand reasonable efforts to obtain these records are required.  

In pertinent part, the May 2012 remand directed that the Veteran be provided VA examinations to assess his claims for eye, left wrist, testicular, lumbar spine, and digestive disabilities.  As will be discussed below, the Board finds that further medical clarification is warranted.

With regard to the Veteran's claim for impaired vision, he was provided with a VA eye conditions examination in July 2015.  The examiner diagnosed him with cataracts.  The examiner opined that the condition was not as likely as not due to the Veteran's service-connected diabetes.  The Board notes that while the examiner addressed whether the Veteran's cataracts were caused by his diabetes, she did not opine whether the Veteran's cataracts were aggravated by his diabetes.    

With regard to the Veteran's claim for service connection for a left wrist condition, he was provided a VA examination in February 2015.  The examiner opined that it was not at least likely that the Veteran's upper extremity peripheral neuropathy had worsened his left wrist carpal tunnel syndrome given a lack of diabetic neuropathy signs and symptoms in the upper extremities at this time.  However, the examiner's negative opinion is premised on a finding that the Veteran had no symptoms suggestive of upper extremity diabetic peripheral neuropathy.  As the Veteran is service-connected for peripheral neuropathy, additional clarification is warranted.  Furthermore, the examiner did not address whether the Veteran's carpal tunnel syndrome was caused by his upper extremity peripheral neuropathy or caused or aggravated by his diabetes mellitus.   

With regard to the Veteran's claim for testicular disability, the February 2015 examiner opined that it was not at all likely that the Veteran's hypogonadism was caused by his diabetes.  The examiner's only rationale was that both disabilities were diagnosed around the same time in early 2000s.  The examiner's rationale does not explain why the Veteran's undiagnosed diabetes could not have caused the Veteran's hypogonadism or address whether the Veteran's hypogonadism was permanently worsened by his diabetes.  

With regard to the Veteran's claim for a lumbar spine condition, he was provided      a VA spine examination in February 2015.  The examiner stated that the Veteran   had one note of back pain reported during military service and no other notations regarding back pain until a work-related back injury 1989.  The examiner opined that based on the above, it was very unlikely that his current back condition was related to his reported back pain in 1970 with no intervening evidence of continuity and it was much more likely that his current back pain was the result of his post-military injuries and aging.  Contrary to the examiner's statement that the Veteran had only one in-service instance of back pain, service treatment records from August 20, 1970, October 2, 1970, and October 6, 1970 all document reports of back pain.  Additionally, contrary to the examiner's finding that the early post-service evidence of back symptomatology was in 1989, an October 1983 treatment record from New Orleans Orthopedic Clinic noted that the Veteran had lumbar spine symptoms as early as 1975.  

With regard to the Veteran's claim for a digestive disorder, the Veteran was provided VA examinations in February 2015 and January 2017.  An addendum opinion was also obtained in August 2015.  The examination reports note diagnoses of gastroesophageal reflux disease (GERD), presbyesophagus, diverticulosis, and constipation.  While the examiner addressed whether the Veteran's digestive conditions were related to his PTSD, the examiner did not actually opine whether they were caused or aggravated by the Veteran's service-connected diabetes.  Additionally, VA treatment records as well as the February 2015 VA examination report suggest that the Veteran's constipation may be related to his longstanding opioid pain medication use, possibly for service-connected conditions including his peripheral neuropathy and prostate cancer.  Accordingly, on remand the addendum opinion should address this reasonably raised theory of entitlement.

With regard to the Veteran's increased rating claims for diabetes and peripheral neuropathy of the bilateral upper and lower extremities, he was provided a VA examination in February 2015.  On a VA Form 9 and VA Form 21-526 EZ received on August 15, 2016 the Veteran stated that his diabetes and service connected disabilities had worsened.  In light of the Veteran's assertions of worsening, and      the fact that the Board must remand the claims for other development, on remand      he should be provided a contemporaneous examination to assess the current severity of his service-connected diabetes and peripheral neuropathy.  

With regard to the Veteran's claim for hearing loss, VA treatment records indicate that the Veteran has some level of sensorineural hearing loss.  Additionally, an August 2000 Board decision found that the Veteran "engaged in combat with the enemy" during service.  The Veteran asserts that his hearing loss is related to acoustic trauma.  Based on the foregoing, the Board finds that a VA audiological examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, the Board notes that the Veteran's claims for SMC are inextricably intertwined with the claims remanded herein.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review).  Consequently, the Veteran's SMC claims must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from December 10, 2016 to present, as well as the VistA Imaging documents referenced in the June 5, 2006, May 19, 2010, May 24, 2010, July 27, 2012, July 31, 2012, and July 25, 2013 VA treatment records and associate them with the claims file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his disabilities on appeal.  After securing the necessary releases, request any relevant records identified, to include records from his chiropractor R. Ducasse,       that are not duplicates of those already contained in      the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA audiological examination to determine the severity of any extant hearing loss and to obtain an opinion as to whether any current right or left ear hearing loss is related to service.  The claims file must be reviewed in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss disability is causally related to service, to include the Veteran's noise exposure therein.  The examiner should explain why or why not.  

4.  Return the claims file to the July 2015 VA ophthalmologist, if available, to obtain an addendum opinion.  If that examiner is not available, the claims file should be forwarded to another VA ophthalmologist for review.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should 

a.  State whether it at least as likely as not (50 percent probability or greater) that the Veteran's cataracts are caused by his service-connected diabetes mellitus.  Please explain why or why not.

b.  State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cataracts are permanently worsened beyond normal progression by service-connected diabetes mellitus.  Please explain why or why not.  If the cataracts are permanently worsened beyond normal progression, the examiner should indicate the degree of worsening attributable to the diabetes.

c.  If the Veteran's cataracts are not aggravated by his diabetes, state whether it is at least as likely as not that his cataracts are otherwise related to the Veteran's period of active service.  

The examiner should provide a complete rationale for all opinions expressed.

5.  Schedule the Veteran for a peripheral nerve examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file, the examiner should:

a.  State whether it at least as likely as not (50 percent probability or greater) that the Veteran's left carpal tunnel syndrome is caused by his service-connected diabetes mellitus or peripheral neuropathy.  

b.  If not caused by his service-connected diabetes or peripheral neuropathy, state whether it at least as likely as not (50 percent probability or greater) that the Veteran's left carpal tunnel syndrome is worsened beyond normal progression (versus temporary exacerbation of symptoms) by his service-connected diabetes or peripheral neuropathy.  If the left carpal tunnel syndrome is permanently worsened beyond normal progression, the examiner should indicate the degree of worsening attributable to the diabetes or peripheral neuropathy.

In rendering the above requested opinions, the examiner should discuss the significance, if any, of the November 2007 VA examiner's opinion to the effect that diabetes mellitus (with associated peripheral neuropathy) can exacerbate carpal tunnel symptoms.

c.  If not caused or aggravated by the Veteran's service-connected diabetes or peripheral neuropathy, state whether it is at least as likely as not that the Veteran's left carpal tunnel syndrome is otherwise related to his period of active service.

The examiner should provide a complete rationale for all opinions expressed.

6.  Return the claims file to the February 2015 VA examiner, if available, to obtain an addendum opinion regarding the Veteran's testicular disability.  If that examiner is not available, the claims file should be forwarded to another VA clinician for review.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should:

a.  State whether it at least as likely as not (50 percent probability or greater) that any testicular disability is related to the Veteran's active service, to include his April 1968 urethritis.

b.  State whether it at least as likely as not (50 percent probability or greater) that any testicular disability is caused by the Veteran's service-connected diabetes or prostate cancer or any medications taken for these conditions.

c.  If not caused by his service-connected diabetes, state whether it at least as likely as not (50 percent probability or greater) that testicular disability is worsened beyond normal progression (versus temporary exacerbation of symptoms) by his service-connected diabetes or prostate cancer or any medications taken for these conditions.  If the testicular disability is permanently worsened beyond normal progression, the examiner should indicate the degree of worsening attributable to the diabetes and prostate cancer.

In rendering the above requested opinions, the examiner should address his prior finding that the Veteran's hypogonadism was likely due to his chronic use of opioid medication.  Specifically, the examiner should clarify whether the Veteran's chronic opioid use was for a service-connected condition.

A complete medical rationale for all opinions expressed must be provided.

7.  Return the claims file to the February 2015 VA examiner, if available, to obtain an addendum opinion regarding the Veteran's lumbar spine disability.  If that examiner is not available, the claims file should be forwarded to another VA clinician for review.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current lumbar spine disability had its onset during service or is otherwise related to service.  Please state why or why not, to include discussing the significance, if any, of the August 1970 and October 1970 service treatment records and post-service medical records showing that the Veteran had lumbar spine symptoms as early as 1975. 

8.  Return the claims file to the February 2015 VA examiner, if available, to obtain an addendum opinion regarding the Veteran's gastrointestinal disability.  If        that examiner is not available, the claims file should be forwarded to another VA clinician for review.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should:

a.  State whether it is at least as likely as not (50 percent probability or greater) that any gastrointestinal disability present during the pendency of the appeal had its onset during service or is otherwise related to service.  Please state why or why not, to include discussing the significance, if any, of the August 1970 and October 1970 service treatment records.

b.  If any diagnosed gastrointestinal disability is not related to service, state whether it is at least as likely       as not (50 percent probability or greater) that any gastrointestinal disability present during the pendency of the appeal was caused by any service-connected disability or by medications taken for treatment of service-connected disabilities.

c.  If not caused by a service-connected disability or medication therefore, state whether it is at least as likely as not (50 percent probability or greater) that any gastrointestinal disability present during the pendency of the appeal was permanently worsened beyond normal progression by any service-connected disability or by medications taken for treatment of service-connected disabilities.  If the examiner finds the gastrointestinal disability was worsened beyond normal progression,      the examiner should attempt to quantify the degree of worsening beyond baseline level.

d.  In addressing questions b. and c. above, the examiner should discuss the significance, if any, of a January 2006 VA treatment record wherein a care provider questioned whether the Veteran's then-current problems with dyspepsia could be attributed to diabetes-related gastroparesis; March 2006 reports from Cibola General Hospital, containing findings of diverticulitis; and the report of a November 2007 VA examination, wherein the examiner appeared to suggest that the Veteran suffered from gas, bloating, and diarrhea as a side of effect of his treatment for diabetes (with Metformin), and that his constipation might be attributable to treatment for pain (with oxycontin).

9.  Schedule the Veteran for appropriate VA examination(s) to assess the current severity of his service-connected diabetes, peripheral neuropathy, and any other complications attributable to his diabetes.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.

The examiner should describe the extent of neurological impairment in the upper and lower extremities from service-connected peripheral neuropathies; indicate, with respect to each extremity, whether such impairment is mild, moderate, or severe, or results in complete paralysis of one or more of the arms, legs, hands, or feet; and provide an opinion as to whether service-connected peripheral neuropathies have caused the Veteran loss of use of one or more of the arms, legs, hands, or feet such that no effective function remains other than that which would be equally served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  A rationale for any opinions expressed should be provided.

10.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied,   the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




